4 F£g 28:

ANNEXE 2 DE LA CONVENTION PROVISOIRE :
CAHIER DES CHARGES

CONCESSION FORESTIÈRE N° 1097

TITULAIRE DE LA CONCESSION FORESTIÈRE :

Nom : Société Forestière EBOUEME EBAKA Sarl (SFEES)
Adresse L B.P 2644 Yaoundé
Téléphone _ : 77 51 47 93

SUPERFICIE DE LA CONCESSION FORESTIÈRE : 32 080 ha

SITUATION DE LA CONCESSION FORESTIÈRE :

Région F Est
Département É Haut-Nyong
Arrondissement ; Ngoïla
Commune ; Ngoïla
DATE LIMITE DE VALIDITÉ 3 3 ans à compter de la signature de la

Convention Provisoire d'Exploitation

Le présent cahier des charges comporte des clauses générales et des clauses
particulières. Les clauses générales concernent les prescriptions techniques relatives à
l'exploitation forestière et les prescriptions d'aménagement que doit respecter l'exploitant.
Les clauses particulières concernent les charges financières et indiquent les obligations de
l'exploitant en matière de transformation des bois, de réalisation d'œuvres sociales, et celles
liées au cahier de charge spécial pour les UFA situées à proximité des aires protégées ou
dans un secteur de conservation bien défini.

A - CLAUSES GÉNÉRALES

Article 1°: L'exploitation forestière ne doit apporter aucune entrave à l'exercice des droits
d'usage des villageois.

Article 2:le concessionnaire ne peut faire obstacle à l'exploitation des produits non
spécifiés dans son titre d'exploitation.

Article 3 : le début des travaux dans une nouvelle assiette annuelle de coupe requiert

l'obtention d'un certificat d'assiette de coupe. Par ailleurs, le renouvellement d'une assiette
en convention provisoire n'est pas autorisé. {

dÿ 1

Generated by CamScanner
a
ER

Œ FU EIRE UOIO| — ETET LUS)
œ EOSUEN| FANAMONN] SOIT RUE)
[ END EUDENN | SIOÏE WOO3| — ZIET euegl
09 IeIE EHUToT E
w | SNUBIUjE SnyIuoeaun
E EISNQU EUoEUN SIG € IS We
. a
œ TISGTAT SURIET dou orA| KEU GONS
09 ETAT Snquereodouop| “okeuw doy3]
09 EUEIUJE SUENUV] 101 env]
a DR | LL)
DE IEDINSIQ PUPAQUEN] SI UOIV/EUEBUIZANEV]
a . SSUSIOBUOS EWDENTOIPUEUE)| BUCT 259
|  supivrenteudanuens] EE)
Co | CETEEMTEONNETE RISSE usssy|
08 149 Emnoqns| LITE)
[a EURUIEN EU Funoo)
08 SIT ED dopuauz| BISSE Lo}
CHE EURE ENS A | DRURS EBuEqN|
DE SiSuopuidiq EN]
08 EXSEE Tr wunye eBueq\|
08 CEE ET] EBuEqN]
08 Saploluau 20101] EE
0 URUESUE WnUS ETS pedq] 7)
vœ TSNaUSp EUNOQNS| 9550 EuarO)
GE TUUSLSSO EN OQnS) BueBuss
08 NUOSGUIOU ESIENS) uaroqn|
œ EPST Een D) EE LEE)
08 HUHSPIP ESNEN] XOPUOXY|
0 2 VOYONS UOAUSOIGUL] SnoXY/equES|
œ TNTUISAUE LnNEUES)| T
TE SISUSION EXEU | UOSEN| T
08 ESSNONUE EKEux | EWoBUEr| Te
0 EHONPUEIS EXEUA] MSueQl LOI [SeIONC; SRUEIS € nolES y]
1epoBgye)|
OF LDLC ONTENE] SARURE DECES
008 eusédswo] ejauuorregl dep] RES)
CE LT Enpo)
004 85180X9 EJoUd0IOIU))| Dueqy| Hoi]
u |
06 eo s1sdoouad Suegol soit L cm)
D0E | UMSNESEQ TOPUSpOIEASS0E) SET LEE
_ sllouuondosxo apoBeyes)|
La enbyquopos woy ouemsewson won | spoy leP1eULOS WON

|

: Saude-19 nesjgey
SI IUEANS Sousse Jed exy 18 (NQV/ANG) UonEJOIdKE,p wnuuu Sngu a

Bip 8] °F SPHIY

Generated by CamScanner
05 1550210 U0UE20/900)| Du? WON]
œŒ ESSSRER auye ETES]
TE BONES EUpSE) LE]
œŒ ESTIMENT -EN| BOF EPE ON
Œ ETES US
EE VEAUSZ SRE) BRIE OO)
E USPUFNODE SNSO| LE] ÉRRE)
œ TGS SNSO HUUEUSS, SUS0) EATROPO) FOOD ETES)
Œ TEE EEE)
os TOENOPAON| EE,
D - |
Œ | SRE SEQUER LE | LS)
Œ PATES SRE EPA ES] DDVEPA EE]
Œ BIOS ES EUD) FE FE]
Œ CE FE SO
Œ | FOOT ANCE] |
ERIoqUE| Î |
os |1 ‘aeuwrme eydtosogouil inqv/Buoyz| Evo)
Œ OS ETES) — CON VENUE CUS] |
Œ RE | BRLOS
Œ ET FD)
TŒ FN SHERUT] EST 7 M OX]
Œ | FREIN UNE) LT] SRE
LE)
] PUS ES O) ÉLREN] |
CM] EST a] TNA GA] FRE PES
w RULES SNISPEO) Fr EPA)
œ TRE ES) LE] ESS
CE FRERE EE EE] BUT ONE) SR CREER EN
05 | SPONSOR] EST) FETE
TS FSUSOEUCS TEA — FE
TS FATEEqUES TE |
œ | L EE
œ TASSE BEN,
TS USE EURE) esse ue
Œ TSSE EE |
Œ FAST VOIRON)

eceoaseu moBUsd/sapuesS

BSTSITEQUNG REQUIS]

FSSSSBUE SRRUEUSS|

EELSE

FRERES)

FERA Een]

LEE ET]

Generated by CamScanner
, æ

F “ajeuuossed
Ÿ enbiews es j8 Uolsseouoo e] ep ojeuunu 8j enb isuie ‘paid ep allq ej 1Ed JUESUeuLOn

ue auonos e| e joddes ed ajiq ej ep uomisod 2j E Juepuodsalion eJplop OJeLunu
la anbeuo ins (2)

8j enb awau 8p J8nueus 2p jeues np auf 18 oJaunu à]

! Jenueuo ep jeuues np euBI e] je oeuunu e] :e6eneqe seide ayonos anbeup JnS (1)
eumuied e] e &1u9SUI Jlop Jens210) jueyo|dxe,1 : 9 SIP
“uoneyoldxe,p siuusd

Un,p SOUBJANSp EI Insse 158 UONE]IOIÉXS,] JUOP 18 ZLOZ NO ZZ NP AOANIN//CEOZ U
uoisaQ e] Jed sajq xneiogds synpoid sep uondeoxe] E NOV/ANQ ne saojdxe ane ined
SNSSep-19 Nesle) | SUEP SSJIPSdS UOU SJANS,P SI0Q ep 2USSSE ane aNOL SE SUV

“SUOJS1UO S8p SNSS8p-N8 JUBLLS)EIPELULLI NO [OS NP WUDE'L E SUd 158 2ELEIP 89

œ | MUDINE, ENS] TES  BÈL SEUeM]
ET EOTUIE)
05 “esuason wnejdouyuz| epuegyuoral| mel
TS SSUSSUNE esEden| TR WESS | ONE]
Œ SOPOSE et TEST) TSOH Sa]
D DEUNSNQ 50poUSEG] Essy| Gi
05 VOPUSPOAU S1S400131d) BUOYS| se)
0$ JaS EE UOUETOAUY| MBUoBUY] W LE)
0 TAVESUIEN VOUETONUy| MEUoEUv| ME0BUY 7 HIEZUO|
0 SSUOUDQEE SOUTIEN] Le D HOPON EUEO|
T5 | 1SRSI-O poionssob sas] ET) FEMATEO)
05 PSE DIU SRIO| SE18 nOPO| Î to)
TE TUE Een] FAC] 1570 V/O0O)|
GE STI ANDRE TPE] FOI]
TE TRE TEE GUN] CQUEPU VOBNEQUEPA| Co |
05 EUUEJOIH? EAUEU 3) EX PaWEON|
0S ne 0e NUE] nov ANOWIY/PPOQUUEN]
TE SPIOSTESOINT SEE LLETXTEN CEE
= nie = en
Ce RSR EE] QE SAUT
TE TSRETET EUSPIODESEN F0) ET)
GS BESNSIAOIQ VOIEUTEUDOPO ETS) —— EBUNORO MON
ro EEE EI TES FNOZ 1 epus y UEnO 7Epui
rs SSPOPIEEUE PSE] EPUE)I| pue)
w | SUR] ET] Snonions| SRONNOR AE ZPUAUE |
ps EPA ENS] ENG} ELLE)
Fos HABONS EDGE] BUGS] £)
0 HUUEUSSST USE UE | HAE] LE)
TŒ ELEMENT EE) uoBUEGO| SoNne Sad € SSNE
TS SRUSUOQES EXOPEUE] UOBN] SE |  OBN/SS
Œ CIE LEE EE EL CERTES)
E TE SRRUEISI SNAOPOUOUNIS| ROPURODUOSSS| SEE se UOSS:|
TS TO EEE | —BuEsess] pri Buesass=|
Œ EUDEQUD EI] RSS) | ess:
TE SSUSBU0S EDS] EEE NPC ESEUUTETE)
CET TUuoQ nr no|  rEtl ELLE MEE)

Generated by CamScanner
Tout nouveau tronçonnage de bille implique la reproduction du même numéro de
position suivi de la mention "bis" ou “ter” suivant le cas.

Article 7 : Toutes les étapes d'exploitation forestière et d'aménagement doivent être
réalisées en respectant les Normes d'intervention en milieu forestier.

Article 8 : L'usage du feu est interdit pour abattre des arbres.

Article 9 : L'abattage contrôlé est préconisé de manière à occasionner le moins de bris
possible d'arbres voisins.

Article 10 : Dans le cas où les voies d'évacuations de toute autre nature ouvertes par le
titulaire du titre d'exploitation croisent une voie publique, celui-ci est tenu de maintenir les
croisements en parfait état de viabilité et de visibilité, notamment par la signalisation du

croisement, la construction des dos d'âne, le dégagement de la végétation autour du
croisement.

Q Article 11 : Le concessionnaire est autorisé à abattre tous les arbres dont l'évacuation est
rendue nécessaire par le tracé des routes d'évacuation ou pour la confection d'ouvrages
l'art. S'il s'agit d'arbres marchands, ils sont portés au carnet de chantier après numérotage,
mais ne donnent pas lieu au paiement du prix de vente et de toutes taxes afférentes

lorsqu'ils sont utilisés pour la construction de ponts ou d'ouvrages relatifs aux routes
forestières.

Article 12 : Le concessionnaire est autorisé à couper tous bois légers nécessaires à
l'équipement en flotteurs de radeaux de bois lourds. Si ces équipements accessoires
constituent des bois marchands, ils sont soumis au paiement du prix de vente.

Article 13 : Le concessionnaire est tenu d'effectuer la matérialisation des limites artificielles
de la concession et de chaque assiette de coupe annuelle.

La limite entre la concession et le domaine forestier non permanent est matérialisée
par un layon marqué de cinq mètres de large où toute végétation herbacée, arbustive et
liane est coupée au ras du sol et tous les arbres non protégés de moins de quinze (15) cm
de diamètre sont abattus. Sur cette limite, une rangée d'arbres à croissance rapide est
plantée au milieu du layon.

Les limites entre les UFA, les séries et les limites entres les assiettes annuelles de
coupe sont matériali

sées par un layon de deux mètres de large où toute végétation
herbacée, arbustive et liane est coupée au ras du sol et où tous les arbres non protégés de
moins de quinze (15) cm de diamètre sont abattus.

En outre, l'exploitant est tenu de marquer à la peinture les arbres situés sur le layon.

Les limites des assiettes annuelles de coupe doivent être matérialisées avant toute
exploitation.

Article 14 : Pendant la durée de la convention provisoire, l'exploitation de la concession se
fait par assiette de coupe d'une superficie maximale fixée par les textes en vigueur, après
l'ouverture des limites tel que décrit à l'article 13 ci-dessus, après l'inventaire systématique
de tous les arbres ayant atteint leur diamètre minimum d'exploitabilité et la retranscription de
cet inventaire sur une carte au 1:5 000. Cette carte indique également les voies d'évacuation
à mettre en place.

Le concessionnaire ne doit récolter que les arbres marqués lors de l'inventaire
d'exploitation et qui sont localisés sur la carte forestière au 1:5 000 annexée au permis
annuel d'intervention.

a)

Generated by CamScanner
Article 15 : En matière de protection de l'environnement, le concessionnaire s'engage à
mettre en oeuvre au minimum les mesures suivantes, qui seront définies dans le plan
d'aménagement :

(1) Routes et pistes : L'emprise des routes d'évacuation, et les densités des routes
et pistes seront réduites au maximum afin d'éviter des trouées importantes dans la

forêt.

(2) Ponts : Ils seront construits de manière à ne pas changer les directions naturelles
des cours d'eau, afin de na pas perturber l'alimentation en eau des populalions, et
d'éviter les inondations permanentes qui sont préjudiciables à la survie des espèces
d'arbres non adaptées au milieu hydromorphe.

(3) Technique d'exploitation : Il s'agira de minimiser au maximum les dégâts causés
par les chutes d'arbres, notamment par une orientation adéquate lors de l'abattage.

(4) Usage des produits de traitement de bois : L'usage des produits toxiques de
traitement du bois se fera sous stricte surveillance, dans le cadre des lois el
règlements en vigueur afin d'éviter la pollution des eaux et de la flore.

(5) Réduction de l'impact sur la faune sauvage : le concessionnaire s'engage à :

- adopter un règlement intérieur pour interdire la chasse des espèces fauniques

- mettre à la disposition de son personnel, au prix coûtant, des sources de protéines
autres que la viande de chasse

- interdire toutes les activités liées à la chasse commerciale dans le cadre de
l'exploitation forestière. Il s'agit notamment de la chasse elle-même, du commerce de
la viande, du transport du gibier par les véhicules de service, et du commerce
d'armes ou de munitions. Le concessionnaire informera le personnel et appliquera un
régime disciplinaire strict à l'égard de tout agent contrevenant.

- interdire aux employés et à leurs familles de vendre/acheter de la viande de chasse
à des acheteurs/vendeurs extérieurs à la société

- obliger tous les employés à coopérer avec les agents de l'administration chargés du

contrôle

- construire des postes de barrière de contrôle permanents (pendant toute l'année)

aux points de passage obligé sur les routes en activité dans la concession, et la

fermeture des routes après exploitation (voies principales et secondaires )

- diffuser le règlement d'ordre intérieur et organiser des séances d'informations à

l'attention des employés et des villages riverains.

Article 16 : le concessionnaire s'engage à :

- remplir journellement les feuillets du carnet de chantier (DF10) en y enregistrant tous les
arbres abattus ;

- transmettre, à la fin de chaque semaine, les feuillets du carnet de chantier au Délégué
Départemental territorialement compétent de l'administration en charge des forêts ;

- soumettre semestriellement à l'administration chargée des forêts un rapport sur l'état
d'avancement des activités d'exploitation ;

- adresser au Ministre chargé des forêts, dans un délai d'un (1) mois après la fin de
l'exercice budgétaire, un rapport annuel ;

- vulgariser le présent cahier de charges par voie d'affichage (dans les mairies, sous-
préfecture, chefferies et campements villageois) et radios locales (en langues officielles
et en langues locales)

a)

Generated by CamScanner
B - CLAUSES PARTICULIÈRES

Article 17 : Charges financières

Ces charges sont fixées pour chaque année budgétaire par la Loi de Finances. Le
paiement de ces charges se fait conformément à la réglementation en vigueur. Les charges
financières comprennent:

CHARGE FINANCIÈRE ou TAXE __| TAUX
La redevance forestière annuelle assise sur | Taux plancher fixé par la Loi de Finances (1 000
la superficie FCFA/ha/an) plus l'offre additionnelle du titulaire de
3100FCFA/ha/an = 4 100FCFA/halan
La taxe d'abattage ; Fixé par la Loi de Finances
La taxe à l'exportation Fixé par la Loi de Finances

Article 18 : Participation à la réalisation d'infrastructures socio-économiques

Le concessionnaire est réputé participer financièrement à la réalisation
d'infrastructures socio-économiques par le pourcentage de la redevance forestière qui est
fixé annuellement par la loi des finances et qui doit être reversé au profit des communautés.

Tous les autres engagements du concessionnaire devront être négociés avec les
populations intéressées lors des réunions de concertation préalables à l'exploitation de la
concession et seront consignés sur procès verbal afin d'être insérés dans le cahier des
charges de la convention définitive d'exploitation.

Toutefois, le concessionnaire doit assurer à l'égard des ayants droits de l'entreprise
les conditions sanitaires et sociales convenables (soins de santé primaire, scolarisation,
approvisionnement en eau potable, sécurité alimentaire, qualité de l'habitat, hygiène et
prévention sanitaire, emploi, formation et valorisation des parcours professionnels, sécurité
liée à l'activité professionnelle des salariés, développement socioculturel et accès à
l'information).

Article 19 : Conservation de la faune

(1) Outre les dispositions prévues à l'article 15 (5), la localisation de la strate
provisoire doit tenir compte du potentiel faunique du massif forestier ainsi que des
couloirs de migrations de la faune sauvage.

(2) Le concessionnaire est tenu de :
- assurer un approvisionnement régulier des équipes d'inventaire en protéine autres
que la viande de brousse ;
- collecter de manière systématique les indices et autres informations relatives à
l'exploitation illégale de ressources forestières et fauniques et les transmettre
sans délai aux services locaux de l'administration en charge des forêts ;
- installer sa base-vie uniquement dans un chef-lieu d'arrondissement ou d'utiliser
toute autre base préexistante ;
- associer les populations locales à ses efforts de surveillance à travers les comités
paysans-forêt ;
(3) Aucune unité de transformation de bois ne doit être installée dans le massif
forestier.

(4) le concessionnaire signera éventuellement les contrats de partenariat
avec les projets de conservation de la nature en vue de la réalisation des activités de
recherche sur la faune ;

(5) La circulation des grumiers dans la concession est interdite entre 17 heures et
6 heures du matin.

Article 20 : Compte tenu de la spécificité du massif de Ngoïla-Mintom, le
concessionnaire est tenu de participer à la plateforme locale de synergie one 2 4

ë, W

Generated by CamScanner

] acteurs qui sera mise en place et de s'engager à respecter toutes les résolutions qui y
seront prises, notamment la participation, à travers un fonds fiduciaire (« Basket
Fund »), au financement des activités de conservation dudit massif,

Article 21 : Obligations en matière de transformation du bois et d'installation
industrielle

Conformément au contrat de partenariat industriel notarié passé avec la Société
Industrielle de Mbang (SIM), les bois de cette concession approvisionneront exclusivement
l'usine de transformation de ladite société sise à Lomié.

A l'expiration de la convention provisoire d'exploitation, le concessionnaire est tenu
de mettre en place une unité de transformation, conformément à la réglementation en
vigueur.
En cas de non réalisation des clauses portant sur la mise en place de l'unité de
transformation du bois, ou d'infraction dûment constatée à la législation et/ou réglementation
forestière en vigueur, le concessionnaire est déclaré défaillant et ne peut bénéficier de la

concession forestière concernée.

e Article 22 : Suivi-évaluation des activités ;
Le suivi-évaluation de la mise en œuvre du présent cahier de charges, au niveau

local, est dévolu au service déconcentré en charge des forêts territorialement compétent

ainsi qu'à la coordination du projet Ngoïla-Mintom. |
Le Directeur des Forêts est chargé de contrôler l'exécution du présent cahier ds £—

charges

LE MINISTRE DES FORETS
ET DE LA FAUNE

LE TITULAIRE DE LA
CONCESSION FORESTIÈRE

% Lo Ministre
4, The Miniafs

Generated by CamScanner

